Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the a drain box for mounting at least in part within a wall in fluid communication with a drain pipe and a discharge fluid conduit carrying discharge water from an appliance, as recited in independent claims 1, 14, and 26, the box comprising, inter alia, a housing including a housing top, bottom, first side, second side and back walls, a housing front opening providing access into an interior of the housing defined by the housing top, bottom, first side, second side and back walls; a drain aperture in the housing bottom wall; a housing upper aperture in the housing top wall; a splash containment or funnel positioned within the interior of the housing and having a upper and lower side wall portions defining an interior chamber, the lower side wall portion having a lower end portion sized to fit within the drain aperture in the housing bottom wall and a lower end chamber aperture in fluid communication with the drain aperture when the lower end portion of the lower side wall portion is within the drain aperture, the upper side wall portion having an upper end chamber aperture, at least a portion of the upper side wall portion being transparent; and a discharge pipe having a lower and lower discharge pipe portion, the lower discharge pipe portion being positioned within the interior of the housing, and the upper discharge pipe portion extending from within the interior of the housing upward through the housing upper aperture and terminating above the housing top wall and sized for connection of the appliance discharge conduit thereto, the lower discharge pipe portion having a lower discharge pipe end with a lower end pipe opening positioned within the chamber with the lower discharge pipe end being positioned above the drain aperture, the lower 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711